DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 20, the respect to the limitation “said additional layer configured to modified while fixed on the drum” is not clear in meaning scope? In particular, how is the additional layer being modified?  There is no description in the specification that reasonably conveys a clear interpretation of what applicant is intending to claim with respect to “the additional layer being modified”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maehashi et al. (EP 1470915).
With respect to claim 1, Maehashi et al. teaches a method for fixing and treating a flexible plate (3) on a drum (5) with a plurality of vacuum suction openings (2), said method comprising the steps: 
- providing a flexible plate (3) comprising a support layer (paragraphs 0010-0012, 0015 and many instances throughout prior art a support layer is disclosed) made of a first material (paragraph 0010, note #12) and at least one additional layer (10) made of a second material which is different from said first material (Paragraph 0010, note #13), wherein one or more thin film side wings are connected to one or more sides of the flexible plate (note: side portions of plate 3 can be considered to be wings as shown in Figure 2), said one or more thin film side wings (note: outer side portions of plate 3 can be considered to be wings as shown in Figure 2) having a lower face which is substantially free from adhesive (note: there is no mention in the prior art of an adhesive being on a lower face of printing plate 3); 
- positioning the flexible plate on the drum such that the lower face of each thin film side wing of the flexible plate (3) covers at least one vacuum suction opening (2) of the plurality of vacuum suction openings (Paragraphs 0010, 0015, 0028, 0030, Figure 2); and 
- rotating the drum while applying vacuum through the plurality of vacuum suction openings, and performing a treatment on at least one layer of said at least one additional layer of the flexible plate while rotating the drum (Paragraphs 0010, 0012, 0019).
Maehashi et al. teaches side wing with a thickness however is silent with respect to the side wing thickness which is at least 5 times, smaller than the thickness of the flexible plate.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Maehashi et al., to provide a side wing thickness which is at least 5 times, smaller than the thickness of the flexible plate as claimed since such a modification would ensure the side wing maintains placement to the support layer.
With respect to claim 5, Maehashi et al. teaches the one or more thin film side wings (note: outer side portions of plate 3 can be considered to be wings as shown in Figure 2) are fixed to the support layer (Paragraph 0027).
With respect to claim 6, Maehashi et al. teaches the one or more thin film side wings and the support layer are formed as one integral film (Paragraphs 0010, 0011, Figure 2).
With respect to claim 8, Maehashi et al. teaches the flexible plate (3) is substantially rectangular (Figure 2).
With respect to claim 9, Maehashi et al. teaches side wing however is silent with respect to the one or more thin film side wings each extend over at least 50% of the length of the respective side.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Maehashi et al., to provide one or more thin film side wings each extend over at least 50% of the length of the respective side as claimed since such a modification would ensure the side wing maintains a stable and secure placement to the support layer.
With respect to claim 12, Maeshashi et al. teaches the claimed invention including a drum, however is silent with respect to the radius of the drum is larger than 15 cm.
However, it would have been obvious to one having ordinary skill in the art before the present invention was made to provide a specific distance since it has been held that discovering an optimum value of a drum involves only routine skill in the art. See MPEP§2144-05 II-B. Maeshashi et al. teaches a drum therefore the radius of the drum larger than 15 cm could be arrived through routine experimentation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a drum with a radius larger than 15 cm for the purpose of ensuring proper mounting of the plate.
With respect to claim 13, Maehashi et al. teaches a drum, however is silent with respect to a drum that is rotated with a speed which is between 10 and 5000 rpm.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Maehashi et al., to provide a drum that is rotated with a speed which is between 10 and 5000 rpm as claimed since the expedient rotation of the drum ensures proper attachment of the plate.
With respect to claim 15, Maehashi et al. teaches wherein the one or more thin film side wings are provided as any one of the following: natural or artificial polymer films, coated paper, and a combination thereof (Paragraph 0011).
With respect to claim 16, Maehashi et al. teaches one or more thin films (104), however is silent with respect to a thickness of the one or more thin film side wings that is smaller than 0.5 mm.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Maehashi et al., to provide a thin film side wing with a thickness of the one or more thin film side wings that is smaller than 0.5 mm as claimed since such a modification would ensure the thin film wing is stably and securely mounted.
With respect to claim 19, Maehashi et al. teaches a treated flexible plate (3) according to the method of claim 1(Paragraphs 0010, 0015, 0028, 0030).

4.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maehashi et al. (EP 1470915) in view of Minoshima et al. (CN 103153622).
With respect to claim 2, Maehashi et al. (EP 1470915) teaches the claimed invention including a flexible plate (3) that has a leading edge (the beginning edge of 3 as the plate touches the drum during rotation onto the drum in Figure 1) and a trailing edge (the ending edge of plate 3 when the mounting of plate 3 is complete in Figure 1).  
However, Maehashi et al. does not explicitly disclose two opposite longitudinal sides extending between the leading and the trailing edge and wherein the one or more thin film side wings comprise: two longitudinal thin film side wings connected to the opposite longitudinal sides of the flexible plate.
Minoshima et al. teaches two opposite longitudinal sides extending between the leading and the trailing edge (Figures 3a-3d) and wherein the one or more thin film side wings comprise: two longitudinal thin film side wings (21, 21a, Figure 3a) connected to the opposite longitudinal sides of the flexible plate (Figure 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maehashi et al. to provide two longitudinal thin film side wings connected to the opposite longitudinal sides of the flexible plate as taught by Minoshima et al. for the purpose of increasing positional accuracy of a plate cylinder thereby ensuring easier attachment and removal of the printing plates.
With respect to claim 7, Maehashi et al., as modified, teaches the plurality of vacuum suction openings (2) form a pattern extending in a circumferential direction and in an axial direction of the drum (3, Figure 2), wherein, seen in the axial direction the vacuum suction openings (2) are arranged at a predetermined maximum distance of each other (Figure 2) such that at least one vacuum suction opening is covered by each thin film side wing (Figure 2) as taught by Maehashi et al. and two longitudinal thin film side wings (21, 21a, Figure 3a, Figure 3b) as taught by Minoshima et al.
Maehashi et al., as modified, does not explicitly disclose a width (w) of each longitudinal thin film side wing of the flexible plate is larger than said predetermined maximum distance, wherein the width of the longitudinal thin film side wings, seen in a direction perpendicular on the opposite longitudinal sides, is preferably larger than 0.50.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to further modify Maehashi et al., as modified, to provide a width (w) of each longitudinal thin film side wing of the flexible plate is larger than said predetermined maximum distance, wherein the width of the longitudinal thin film side wings, seen in a direction perpendicular on the opposite longitudinal sides, is preferably larger than 0.50 as claimed since such a modification would increase positional accuracy of a plate cylinder.

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maehashi et al. (EP 1470915) in view of Goar et al. (EP 0246012).
	With respect to claim 3, Maehashi et al. teaches the claimed invention including one or more thin film side wings, however does not explicitly disclose the one or more thin film side wings comprise a leading and/or trailing thin film side wing attached to a leading and/or trailing edge of the flexible plate and wherein the flexible plate is positioned on the drum with the leading and/or trailing thin film side wing oriented parallel to an axial direction of the drum such that, when positioned on the drum, the leading and/or trailing thin film side wing cover a portion between the leading edge and the trailing edge of the flexible plate.
	Goar et al. teaches one or more thin film side wings comprise a leading and/or trailing thin film side wing (140) attached to a leading and/or trailing edge (the beginning edge of 100 on the left side of Figure 2) and a trailing edge (the ending edge of 100 on the right side of Figure 2) of the flexible plate (100) and wherein the flexible plate (100) is positioned on the drum (104) with the leading and/or trailing thin film side wing oriented parallel to an axial direction of the drum (Figure 2) such that, when positioned on the drum, the leading and/or trailing thin film side wing cover (140) a portion between the leading edge and the trailing edge of the flexible plate (100 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maehashi et al. to provide a flexible plate positioned on the drum with the leading and/or trailing thin film side wing oriented parallel to an axial direction of the drum as taught by Goar et al. for the purpose of stabilizing the printing plate, thereby substantially eliminating or substantially reducing the stretching and distortion of the printing plate during printing.

6.	Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maehashi et al. (EP 1470915) in view of Koeberg (EP 2778785).
	With respect to claim 4, Maehashi et al. teaches the claimed invention with the exception of a treatment comprises removing material from at least one layer of the at least one additional layer.
	Koeberg teaches a treatment comprises removing material from at least one layer of the at least one additional layer (Paragraphs 0029, 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maehashi et al. to remove material from at least one layer of the at least one additional layer as taught by Koeberg et al. for the purpose of ensuring the surface of the plate is properly prepared to receive an image layer.
With respect to claim 10, Maehashi et al. teaches the claimed invention including an additional layer (10), however is silent with respect to an additional layer comprises a photosensitive layer.  Koeberg teaches the at least one additional layer (406) comprises a photosensitive layer (Paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional layer of Maehashi et al. to comprise a photosensitive layer as taught by Koeberg et al. for the purpose of ensuring the plate is properly prepared to receive a concise image.
	With respect to claim 14, Koeberg et al. teaches the flexible plate is a relief precursor, wherein the relief precursor is any one of the following: a direct engravable plate, such as a plate with an ablatable mask layer; a solvent or water developable plate; a thermally developable plate; a plate with a photosensitive layer, such as a plate with a photosensitive layer and an ablatable mask layer; a micro reactor; and a Fresnel lens (Paragraph 0043).

7.	Claims 20-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Goar et al. (EP 0246012).
With respect to claim 20, Goar et al. teaches a flexible plate (100) suitable to be fixed on a drum (104), said flexible plate (100) comprising a support layer (108) made of a first material (Page 8, Lines 19-29) and at least one additional layer (142) made of a second material (Page 10, Lines 14-19 which is different from said first material, said additional layer (142) configured to be modified while fixed on the drum (104), 
wherein one or more thin film side wings (140) are connected to one or more sides of the flexible plate (100, Figure 2), 
wherein said one or more thin film side wings (140) has a thickness (Figure 2); and 
wherein said one or more thin film side wings (140) has a lower face which is substantially free from adhesive (Page 10, Lines 23-31).
Goar et al. teaches side wing with a thickness however is silent with respect to the side wing thickness which is at least 5 times, smaller than the thickness of the flexible plate.  However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Goar et al., to provide a side wing thickness which is at least 5 times, smaller than the thickness of the flexible plate as claimed since such a modification would ensure the side wing maintains placement to the support layer.
With respect to claim 21, Goar et al. teaches the one or more thin film side wings (140) are fixed to the support layer (108, Figure 2).
	With respect to claim 22, Goar et al. teaches the one or more thin film side wings (140) and the support layer (108) are formed as one integral film (Figure 2).
With respect to claim 23, Goar et al. teaches a flexible plate (100), however is silent with respect to a thickness between 1 and 10 mm.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Goar et al., to provide a flexible plate with a thickness between 1 and 10mm as claimed since such a modification would ensure the flexible plate is securely mounted.
With respect to claim 32, Goar et al. teaches one or more thin films (104), however is silent with respect to a thickness of the one or more thin film side wings that is smaller than 0.5 mm.
However, it has been held that held that where general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105USPQ 233.
Therefore, it would have been obvious to one of ordinary skill in that art before the effective filing date of the present application to modify Goar et al., to provide a thin film side wing with a thickness of the one or more thin film side wings that is smaller than 0.5 mm as claimed since such a modification would ensure the thin film wing is stably and securely mounted.

8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Goar et al. (EP 0246012) in view of Minoshima et al. (CN 103153622).
With respect to claim 24, Goar et al. teaches the claimed invention including a  flexible plate (100) that has a leading edge (the beginning edge of 100 on the left side of Figure 2) and a trailing edge (the ending edge of 100 on the right side of Figure 2).  However, Goar et al. does not explicitly disclose two opposite longitudinal sides extending between the leading and the trailing edge and wherein the one or more thin film side wings comprise: two longitudinal thin film side wings connected to the opposite longitudinal sides of the flexible plate.
Minoshima et al. teaches two opposite longitudinal sides extending between the leading and the trailing edge (Figures 3a-3d) and wherein the one or more thin film side wings comprise: two longitudinal thin film side wings (21, 21a, Figure 3a) connected to the opposite longitudinal sides of the flexible plate (Figure 3b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Goar et al. to provide two longitudinal thin film side wings connected to the opposite longitudinal sides of the flexible plate as taught by Minoshima et al. for the purpose of increasing positional accuracy of a plate cylinder thereby ensuring easier attachment and removal of the printing plates.

9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Goar et al. (EP 0246012) in view of Koeberg (EP 2778785)
With respect to claim 26, Maehashi et al. teaches the claimed invention including an additional layer (10), however is silent with respect to an additional layer comprises a photosensitive layer and a mask layer.  Koeberg teaches the at least one additional layer (406) comprises a photosensitive layer and a mask layer (Paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additional layer of Maehashi et al. to comprise a photosensitive layer as taught by Koeberg et al. for the purpose of ensuring the plate is properly prepared to receive an concise image.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Koberg (US Patent 9,283,359), Coberg (CN106903973), Izume (WO 2010/001667) and Tojima et al. (CN103153622) teaches mounting and attaching printing plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853